Title: From Benjamin Franklin to William Cullen, 21 October 1761
From: Franklin, Benjamin
To: Cullen, William


          
            Dear Sir,
            London, 21st, October 1761
          
          I hear, that since I had the pleasure of seeing and conversing with you on the subject, you have wrote some of your sentiments of Fire, and communicated them to the Philosophical Society. If so, as it may be some time before their publication, I should think myself extremely obliged to you if I could be favoured with a copy, as there is no subject I am more impatient to be acquainted with. It should go no further than my own closet without your permission.
          I thank you for the civilities you were so good as to shew my friend Mr. Shippen, whom I took the liberty of recommending to your notice the last year. Give me leave to recommend one friend more to your advice and countenance. The bearer, Mr. Morgan, who purposes to reside some time in Edinburgh for the completion of his studies in Physic, is a young gentleman of Philadelphia, whom I have long known and greatly esteem; and as I interest myself in what relates to him, I cannot but wish him the advantage of your conversation and instructions. I wish it also for the sake of my country, where he is to reside, and where I am persuaded he will be not a little useful. I am, with the greatest esteem and respect, Dear Sir, your most obedient and most humble servant,
          
            B. Franklin
          
        